Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147192(128)                                                                                               Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  JOHNA BENEFIELD,                                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                  SC: 147192
                                                                     COA: 300307
                                                                     Oakland CC: 2008-092119-CZ
  THE CINCINNATI INSURANCE COMPANY,
  THE VILLAGE AT STONEGATE POINTE
  CONDOMINIUM ASSOCIATION, and NORTH
  MANAGEMENT, INC.,
            Defendants-Appellees.

  _________________________________________
  JOHNA BENEFIELD,
           Plaintiff-Appellee,
  v                                                                  Oakland CC: 2008-097062-CZ
  BYRON CRAFT,
           Defendant-Appellant,
  and
  RICHARD R. KOLAR,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 4,
  2013 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         d0224
                                                                                Clerk